ITEMID: 001-88904
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KANBUR v. TURKEY (NO. 2)
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1960 and lives in Istanbul.
5. On 30 October 2001 the Court found that there had been a violation of Article 6 § 1 of the Convention, following an application lodged by the applicant on 21 July 1995 (Kanbur v. Turkey, no. 28291/95) concerning the length of criminal proceedings brought against him for his membership of Dev-Yol (Revolutionary Way). By then the proceedings had lasted for over nineteen years. The Court awarded the applicant 100,000 French francs (approximately 15,000 euros) in compensation.
6. At the time of the Court’s judgment, the criminal proceedings against the applicant were still pending before the Ankara Assize Court.
7. The facts of the case thereafter, as submitted by the applicant, may be summarised as follows.
8. On 14 May 2002 the applicant attended a hearing before the Ankara Assize Court, gave a statement and submitted the Court’s judgment of 30 October 2001 in order to ensure that his case would be heard within a reasonable time.
9. On 16 July 2002 the Assize Court sentenced the applicant to death, and then commuted his sentence to life imprisonment. The judgment was subject to appeal.
10. In the meantime in October 2001, Article 38 of the Constitution was amended so that the death penalty could no longer be ordered or implemented other than in time of war or of imminent threat of war, or for acts of terrorism. Subsequently, by Law no. 4771, which was published on 9 August 2002, the Turkish Grand National Assembly resolved, inter alia, to abolish the death penalty in peacetime.
11. On 28 May 2004 the Court of Cassation quashed the judgment of the first-instance court on the ground that the death penalty had been abolished during the course of the proceedings.
12. On 23 December 2004 the Ankara Assize Court resumed the trial. On that day it ordered, in absentia, the provisional detention of the applicant in order to secure a statement from him.
13. On 27 December 2004 the Ankara Assize Court heard a statement from the applicant as regards the state of the case and revoked the detention order as having served its purpose. Subsequently, the Ankara Assize Court held thirteen more hearings.
14. On 3 October 2006, at its fourteenth hearing, the Ankara Assize Court delivered its judgment and sentenced the applicant to life imprisonment pursuant to Article 146 of the Criminal Code.
15. According to the information made available to the Court by the parties to date, the case is apparently still pending before the Court of Cassation.
VIOLATED_ARTICLES: 6
